Citation Nr: 9912827	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  96-41 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist 
disorder claimed as carpal tunnel syndrome (CTS) or De 
Quervain.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as depression or post traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for bilateral hearing 
loss disability.

4.  Entitlement to service connection for residuals of a 
cesarean section.

5.  Entitlement to a rating greater than 10 percent for 
paroxysmal atrial tachycardia (PAT) with episodes of syncope.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to 
February 1996.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in June 1996, in which the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied the veteran's claims of 
entitlement to service connection for a bilateral wrist 
disorder claimed as CTS or De Quervain, bilateral hearing 
disability, an acquired psychiatric disorder, and residuals 
of a cesarean section.  The decision granted service 
connection for PAT with episodes of syncope, assigning a 10 
percent rating thereto, effective February 2, 1996, her date 
of discharge.  The veteran subsequently perfected an appeal 
of that decision.  A video conference hearing on this claim 
was held on March 22, 1999, before Jeff Martin, who is a 
member of the Board and was designated by the chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 
1991).

The Board notes that the veteran also perfected appeals of 
the RO's denial of her claim of entitlement to service 
connection for coronary artery disease (CAD) and to the RO's 
June 1996 assignment of a noncompensable rating for her 
pelvic inflammatory disease (PID).  At the March 1999 hearing 
she withdrew her appeal of the denial of her CAD claim.  See 
38 C.F.R. § 20.204 (1998).  With regard to her PID claim, in 
a December 1996 decision the evaluation for her PID was 
increased to 30 percent retroactive to her original effective 
date, February 2, 1996, with a total rating assigned for the 
period from November 16, 1996, to February 28, 1997, and a 50 
percent rating awarded beginning on March 1, 1997.  In April 
1998 the veteran submitted a statement expressing 
satisfaction with this rating and withdrawing her appeal for 
an increased rating for her PID.  Accordingly, these issues 
are no longer before the Board for appellate consideration.  

However, the Board notes that at her March 1999 hearing she 
claimed that her PID warranted a rating greater than 50 
percent.  This issue has not been developed by the RO and is 
referred to the RO for appropriate disposition.


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claims.  Initially, the Board takes notice that the entire 
section of the VA Schedule for Rating Disabilities dealing 
with evaluation of the Cardiovascular System was revised, 
effective January 12, 1998.  62 FEDERAL REGISTER 65207 - 65224 
(1997) (to be codified at 38 C.F.R. § 4.104).  The Board also 
observes that the final rule changes, as published in the 
Federal Register, are comprehensive and they involve 
Diagnostic Code 7013, under which the RO evaluated the 
veteran's service-connected PAT with episodes of syncope.  
Since this claim requires consideration of the proper 
disability evaluation under the new regulations, review by 
the RO consistent with the revised criteria, for the period 
beginning on January 12, 1998, should be accomplished.  
Further, the report of a VA examination, conducted pursuant 
to the revised rating criteria, would be of significant 
probative value.  The veteran also has not had an opportunity 
to argue her claim with regard to the revised criteria and 
should be permitted to do so, as well as submit any recent 
medical reports or other statements in support of her claim.  
See 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1998); Quarles v. Derwinski, 3 Vet. App. 129 (1992).  
Therefore, the Board finds that this claim should be remanded 
to complete the above noted actions.

Additionally, the Board notes that the veteran was treated in 
service for bilateral wrist problems and diagnosed with De 
Quervain and tenosynovitis.  Her only VA compensation 
examination of record, held in April 1996, does not 
adequately assess any possible wrist disorder.  Because it is 
not the function of the Board to make medical determinations, 
see Colvin v. Derwinski, 1 Vet. App. 171 (1991), there is 
insufficient information in the record upon which the Board 
can make a decision as to whether the veteran has a current 
bilateral wrist disorder, what that disorder is, and if it is 
related to her period of active service.  Accordingly, the 
veteran should be scheduled for a VA examination of her 
wrists to assess the current level of impairment, date of 
onset, and etiology.  Furthermore, the Board notes that the 
veteran testified at her March 1999 hearing that she was 
currently being treated for her wrist disorder by Dr. Rose 
Urudia at the Wellstone Medical Clinic.  Because these 
records would be probative of her claim, the RO should 
contact the veteran and request that she submit copies of Dr. 
Urudia's treatment records.

Also at her March 1999 hearing the veteran asserted that her 
hearing loss had gotten worse since her March 1996 VA 
audiological examination.  Given this testimony, the RO 
should also schedule the veteran for a VA audiological 
examination so that her current level of impairment, if any, 
can be accurately assessed.

With regard to her claim of entitlement to service connection 
for an acquired psychiatric disorder, claimed as PTSD and/or 
depression, the Board notes that service medical records 
contain sporadic references to treatment for psychiatric 
complaints from November 1988 to April 1995, with varied 
diagnoses.  In November 1988 she was diagnosed with 
adjustment disorder with mixed emotional disturbance and seen 
for approximately a month or so, in June 1989 she was seen 
for a mild adjustment disorder due to her unexpected 
pregnancy, July 1990 revealed treatment for depression and 
difficulty sleeping, diagnosed as situational anxiety, in 
December 1993 she was again seen with complaints of 
depression and diagnosed with adjustment disorder with 
depressed mood since October 1993 when her grandmother died.  
She was again treated for depressive symptoms in February 
1994 and April 1995 when she was once more diagnosed with 
adjustment disorder.  In April 1996, approximately two months 
after discharge, a VA examiner diagnosed the veteran with 
depression but found no PTSD.  However, the examiner was not 
given the opportunity to review the claims file prior to the 
examination.  Given the veteran's treatment in service, which 
included treatment for depression, and the examiners 
inability to review the entire record, the Board finds that 
the veteran should be scheduled for another VA psychiatric 
examination.  The examiner should be requested to review the 
claims file, and render an opinion as to the etiology and 
date of onset for any current psychiatric disorder diagnosed.  
In the event that the veteran is diagnosed with PTSD, the RO 
should attempt to verify the veteran's alleged stressors, 
particularly the death of Craig Lee Jarrell aboard the USS 
Forrestal in February 1993.

Finally, the Board notes that the veteran testified that her 
residuals of a cesarean section are manifested by abdominal 
pain and restriction of movement due to scar tissue.  
However, the Board notes that while the veteran did undergo 
pelvic surgery in service, she also had a hysterectomy in 
November 1996 after discharge for which she is being 
compensated in connection with her service-connected PID.  
Because her current abdominal pain and restriction of 
movement could be due to either her in-service cesarean 
sections or her post-service treatment in connection with her 
PID, the Board finds that further development on this issue 
is required.  Accordingly, the RO should schedule the veteran 
for a gynecological examination, and the examiner should be 
requested to review the claims file and render an opinion as 
to what if any of the veteran's current symptoms are 
attributable to her in-service cesarean section.

The veteran also testified that she has received recent 
treatment at the VA medical center in Decatur, Georgia, 
particularly for her psychiatric disabilities.  These records 
should be obtained and added to the claims file.  
Additionally, upon remand the veteran should be given the 
opportunity to add any recent lay or medical evidence to the 
record.  See 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1998); Quarles v. Derwinski, 3 Vet. App. 129 
(1992).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the Court.  For that reason, 
to ensure due process, and to ensure that the VA has met its 
duty to assist the veteran in developing the facts pertinent 
to her appeal, the case is REMANDED to the RO for the 
following development:
1.  The RO should notify the veteran that 
if she has any additional lay or medical 
evidence she wishes to submit to support 
her claim she may do so, particularly 
evidence she may have obtained which may 
not currently be in the claims file.  
Specifically, the veteran should submit 
copies of treatment records from Dr. Rose 
Urudia of the Wellstone Medical Center.  
If the veteran would like the RO to 
obtain these records she should provide 
the RO with the full name of the treating 
physician(s) and facility, the full 
address, dates of treatment, and a signed 
authorization for the release of private 
treatment records.

2.  The RO should also attempt to secure 
copies of all VA outpatient treatment 
records pertaining to the veteran from 
the VA medical facility in Decatur, 
Georgia, from January 1998, to include 
mental health center records.

3.  Upon receipt of any and all such 
records, the RO should accord the veteran 
an examination of her bilateral wrist 
disorder, claimed as CTS or De Quervain.  
The RO should notify the veteran of the 
consequences of failing to report for the 
examination.  The veteran's claims folder 
is to be made available to the examiner 
for review prior to this examination.  
The examiner should be specifically 
requested to provide opinions as to the 
approximate date of onset of any current 
bilateral wrist disorder and as to 
whether any current bilateral wrist 
disorder is etiologically related to the 
veteran's active service.  The examiner 
should discuss the veteran's treatment 
for De Quervain and tenosynovitis in 
service from September 1995 to January 
1996.  All findings, and the reasons and 
bases therefor, should be set forth in a 
clear, logical and legible manner on the 
examination report. 

4.  Upon receipt of any and all such 
records, the RO should accord the veteran 
a gynecological examination to ascertain 
the extent of her residuals of a cesarean 
section in service, claimed as abdominal 
pain and restricted movement.  The RO 
should notify the veteran of the 
consequences of failing to report for the 
examination.  The veteran's claims folder 
is to be made available to the examiner 
for review prior to this examination.  
The examiner should be specifically 
requested to provide an opinion as to 
what symptoms, if any, are attributable 
to her cesarean section in service and 
what symptoms are attributable to other 
disorders, including her service-
connected pelvic inflammatory disease and 
subsequent hysterectomy.  All findings, 
and the reasons and bases therefor, 
should be set forth in a clear, logical 
and legible manner on the examination 
report.

5.  Upon receipt of any and all such 
records, the RO should accord the veteran 
an audiological examination to ascertain 
the extent of her bilateral hearing loss 
disability, if any.  The RO should notify 
the veteran of the consequences of 
failing to report for the examination.  
The veteran's claims folder is to be made 
available to the examiner for review 
prior to this examination.  The examiner 
should be specifically requested to 
provide opinions as to the approximate 
date of onset of any current hearing loss 
disability and as to whether any current 
hearing loss disability is etiologically 
related to the veteran's active service 
and/or the result of noise exposure 
therein.  All findings, and the reasons 
and bases therefor, should be set forth 
in a clear, logical and legible manner on 
the examination report.

6.  After completion of the above, and 
association of any accumulated evidence 
with the claims file, the RO should 
accord the veteran a psychiatric 
examination.  The claims file with the 
newly obtained evidence, must be 
forwarded to the examiner and reviewed 
prior to the examination.  The RO should 
notify the veteran of the consequences of 
failing to report for the examination.  
The examiner should be specifically 
requested to provide opinions as to the 
approximate date of onset of any current 
psychiatric disorder and as to whether 
any current psychiatric disorder is 
etiologically related to the veteran's 
active service.  The examiner should 
discuss the veteran's psychiatric 
treatment in service, specifically her 
sporadic treatment from November 1988 to 
April 1995 for adjustment disorder with 
mixed emotional disturbance and 
complaints of depression, along with her 
April 1996 VA psychiatric examination 
report.  If the veteran is diagnosed with 
PTSD, the examiners should be requested 
to explain the sufficiency of each 
specific stressor relied upon for the 
diagnosis, the symptomatology relied upon 
for the diagnosis, the basis for the 
conclusion that the veteran's 
symptomatology was adequate to support a 
diagnosis of PTSD, and whether there is a 
causal nexus between the veteran's 
specific claimed in service stressor(s) 
and her current symptomatology.  All 
findings, and the reasons and bases 
therefor, should be set forth in a clear, 
logical and legible manner on the 
examination report.

7.  Upon completion of the above 
development and association of any new 
evidence with the claims file, the 
veteran should be afforded a VA 
cardiovascular examination to determine 
the current severity of her service-
connected PAT with episodes of syncope.  
Additionally, the claims folder, to 
specifically include a copy of the 
changes to the cardiovascular system 
section of the rating schedule, effective 
January 12, 1998, should be made 
available to the examiner for review 
before the examination.  All indicated 
special studies should be accomplished, 
and clinical findings should be reported 
in detail, specifically noting those 
areas discussed in the new rating 
schedule for the veteran's disability.

8.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the reports do 
not include all test reports, special 
studies, or fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(1998). "If the [examination] report 
does not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

9.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider the veterans claims 
in light of all the additional evidence 
and any changes in the rating schedule.  
If any benefit sought, for which an 
appeal has been perfected, remains 
denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case, which 
includes a copy of the changes to the 
cardiovascular system section of the 
rating schedule, effective January 12, 
1998, and given the opportunity to 
respond thereto with additional argument 
and/or evidence.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


